Filed 08/22/21
                 CERTIFIED FOR PUBLICATION


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                 SECOND APPELLATE DISTRICT

                         DIVISION FIVE


 ERIN CAMERON,                         B313971 consolidated with
                                       B316033
        Plaintiff and Respondent,
                                       (Los Angeles County
        v.                             Super. Ct. No. 19STCV11918)

 LAS ORCHIDIAS
 PROPERTIES, LLC,

        Defendant and Appellant.


      APPEAL from a judgment and orders of the Superior Court
of Los Angeles County, Barbara M. Scheper, Judge. Affirmed.
      Horvitz & Levy, David M. Axelrad and Shane H. McKenzie;
Craig Mordoh for Defendant and Appellant.
      Campbell & Farahani and Frances M. Campbell and Nima
Farahani for Plaintiff and Respondent.
                 _____________________________

     Defendant and Appellant Las Orchidias Properties, LLC,
(LOP) appeals the trial court’s judgment in favor of Plaintiff and
Respondent Erin Cameron (Cameron) on her causes of action for
wrongful eviction and financial elder abuse following a bench
trial, the court’s order denying LOP’s motion for new trial, and
the court’s order awarding attorney fees and costs to Cameron.
        LOP contends that (1) it was unfairly surprised at trial
because the pleadings were inadequate to put LOP on notice of
Cameron’s claims; (2) Cameron failed to prove financial elder
abuse; (3) the trial court erred in the admission and exclusion of
evidence; (4) Cameron is not entitled to damages, or
alternatively, her damages should be limited; and (5) the award
of attorney fees and costs should be reversed.
        We affirm the trial court’s judgment, order denying the
motion for new trial, and order awarding Cameron attorney fees.

                             FACTS

       Cameron moved into an apartment located at 6907 Bonita
Terrace in Los Angeles in 1964. In 2003, LOP purchased Las
Orchidias, the nine-unit apartment complex in which Cameron’s
apartment was located, for $2.4 million. Cameron’s apartment
and the other units in the complex were rent-stabilized.
       Jon Padgett and Mark Howell were the controlling
members of LOP. About two years after LOP purchased Las
Orchidias, Padgett came to Cameron’s door with a large dog and
knocked loudly. When she opened the door he said “I want your
unit.” He did not greet her, he just said, “I want your unit.”
Cameron had “a real sense of -- anxiety, if not downright fear at
that time.” She did not know what to say. Cameron invited
Padgett in. He offered to pay her $25,000 to leave her apartment.
Cameron declined. She said, “I don’t really care what you offer
me, I don’t want to move. I like it here. I love it here. It’s home.
I’ve been here many years. And, you know, I don’t want to leave.”




                                 2
Cameron’s heart was pounding. She testified, “I did not want to
leave, and I was afraid.”
      On January 20, 2015, Padgett filed a Notice of Intent to
Withdraw Units From Rental Housing Use under the Ellis Act
with the Los Angeles Housing and Community Investment
Department (the Department). The four units that LOP planned
to remove from rental use included 1903–1905 Orchid Avenue
and 6907 and 6907 ½ Bonita Terrace. At that time, LOP
intended to convert the complex into condominiums. Padgett and
Howell sent Cameron a letter informing her that her tenancy
would be terminated on May 20, 2015. The letter included a
notice of impending withdrawal and informed Cameron that she
had the right to extend her tenancy by one year. 1 The notice also
stated that if the unit was returned to the rental market within
five years, LOP was required to offer Cameron the right to return
to her apartment, provided that she requested such an offer in
writing within 30 days.
       Cameron timely invoked her right to extend her tenancy
through January 20, 2016, and her right to return if the unit was
reoffered for rent within five years.


      1 Cameron   was over 80 years old when she was informed
that her tenancy would be terminated. Due to her age and the
length of her tenancy, she was entitled to a one-year extension of
her lease pursuant to LAMC 151.23, subdivision (B). (See id. [“If
the tenant is at least 62 years of age or disabled (as defined in
Government Code Section 12955.3) and has lived in his or her
accommodations for at least one year prior to the date of delivery
to the Department of the Notice of Intent to Withdraw pursuant
to Subsection A. of this section, then the date of withdrawal of
the accommodations of that tenant shall be extended to one year
after the date of delivery of that Notice to the Department”].)




                                3
       Cameron did not move out on January 20, 2016, and LOP
initiated an unlawful detainer action against her. Ultimately,
the parties entered into a stipulated judgment under which
Cameron agreed to vacate the apartment by July 1, 2016.
       Cameron left her home on June 29, 2016, after Padgett
threatened that if she was not out by midnight it would be a
“lockout eviction.” Cameron was in “very bad shape emotionally,”
and could not accept that she was going to have to leave her
home of 52 years. At the time that she left, Cameron’s rent was
$1,088.26 per month. Cameron rented a new, smaller apartment
for $1,875 per month. She could not fit all of her belongings in
the new apartment, so she rented a storage unit for $274 per
month.
       LOP had started construction on Las Orchidias in 2014,
which continued through 2019. Padgett testified that Roger
Henry performed managerial tasks at Las Orchidias and
provided a presence to deter crime when the units were not
rented. Padgett “had [Roger Henry] staying at the building
throughout [construction].” Henry “stayed in all of the units,”
including Cameron’s. LOP did not compensate Henry for his
services, but instead “allowed him use of the property.” Leases
for 1903 and 1905 Orchid Avenue that were executed in January
2019 stated that Henry was authorized to manage Las Orchidias
and listed his address as 6907 Bonita Terrace.
       The construction costs went over-budget, so Padgett
decided to put four units, including Cameron’s apartment, back
on the rental market. On July 26, 2018, LOP filed with the
Department a notice of intent to return the units located at 1903
and 1905 Orchid Avenue to the rental market. On August 30,
2018, LOP filed a notice of intent to return the units located at




                                4
6907 (Cameron’s apartment) and 6907 ½ Bonita Terrace to the
rental market. Edward Jacobs, who worked for the Department,
wrote to LOP regarding its obligations, including the obligation to
re-rent to displaced tenants. LOP, however, intended to rent
exclusively to short-term tenants so that it could deliver the
premises unoccupied to the eventual buyer, as an unoccupied
property would command a higher price.
       The Department notified the displaced tenants that their
apartments would be returned to the rental market, and that
they had the right to re-rent if they informed the Department
and LOP that they intended to do so. Jacobs called Cameron to
convey the news. Cameron was “thrilled” at the prospect of
returning home, and timely notified LOP of her intent. James
Boothby, who had formerly lived in the apartment above
Cameron at 6907 ½ Bonita Terrace, also informed the
Department and LOP of his intent to return to his apartment.
       LOP’s attorney sent Cameron a letter that stated:
“Unfortunately, my client has decided not to offer the unit to you
at this time. [¶] In accordance with Government Code Section
7060.2(b)(2), enclosed please find a check in the sum of $6,649.56,
representing six months [sic] rent for the above unit. This
constitutes full payment of any damages you may be entitled to
for my client’s failure to re-rent to you.” A check was enclosed,
dated June 20, 2018 in the amount of $6,649.56. Cameron did
not cash the check. Receiving the letter made Cameron feel like
she had been punched in the stomach. She was “literally sick at
[her] stomach.” Boothby received an identical letter (with the
exception that his monthly rent and corresponding check were
higher). Boothby negotiated with LOP and relinquished his right
to re-rent in exchange for a payment of $14,000.




                                5
       Padgett testified that LOP did not re-rent to Cameron
because LOP “needed to maintain the building as an empty
property” so it would be “a more valuable product.” LOP’s real
estate agent estimated that Las Orchidias could sell for $14
million if delivered unoccupied. Padgett did not believe Cameron
would leave when Las Orchidias sold because “if somebody’s lived
in a unit for as long as she has . . . she would not be amenable to
leaving and meet our criteria that we were selling the building
empty.” Padgett did not feel that Cameron’s right to return
“would trump what [LOP’s] plans were for the development.” Las
Orchidias was later sold unoccupied for $12.5 million.
       Padgett conceded that he spoke to Jacobs who informed
him that LOP could not avoid re-renting to Cameron by paying
six months’ rent. Jacobs said he would likely refer the matter to
the city. Although this concerned Padgett, it did not ultimately
affect his decision not to honor Cameron’s right to return.
Padgett conceded in testimony that payment of six months’ rent
was an admission that LOP had violated Cameron’s right to
return.

Trial Court’s Statement of Decision

       The trial court concluded that LOP violated Los Angeles
Municipal Code (LAMC) section 151.27 by refusing Cameron her
right to reoccupy her apartment after it re-entered the rental
market in 2018. “[Cameron] clearly and timely exercised her
right of return, both in 2015 (Exhibit 4) and 2018 (Exhibit 8), and
she was firmly told through [LOP’s] attorney that her right of
return was not going to be respected.” The court found that
LOP’s letter refusing to re-rent the apartment to Cameron “was




                                 6
designed to trick [Cameron] into believing that she had no viable
recourse by way of court action”, and that LOP “was trying to
hood wink [Cameron] into believing that [LOP] had the right to
deny [Cameron] her right to return and that any damages she
could recover for this violation would be limited to $6,649.56”.
Under LAMC section 151.02, when a landlord receives services in
lieu of rent it is no different than receiving rent. The trial court
therefore found that LOP rented Cameron’s apartment to Henry
after she moved out on June 29, 2016. The leases for 1903 and
1905 Orchid Avenue showed that Henry was living in Cameron’s
apartment in February 2019. Moreover, Padgett’s testimony that
he had Henry staying at Las Orchidias during construction from
2014 through 2019 to house sit, “have a presence at the
property,” and perform managerial tasks while staying in the
various units without compensation, led the court to find that
Henry lived in Cameron’s unit between June 30, 2016, and the
date the property was sold in 2020.
       The trial court concluded that “the same conduct, the
refusal to re-rent to [Cameron], constitutes financial elder abuse.”
Cameron’s “right to return to her apartment was a personal
property interest that [LOP] took ‘to a wrongful use’ so it could
house its manager/security guard in exchange for his services and
ultimately sell the property vacant.” The court concluded that it
was “beyond dispute” that LOP knew its conduct was likely to
harm Cameron, in light of the communications it received from
the Department that its plan not to re-rent to Cameron was
illegal, Cameron’s age, and her assertion that she did not want to
leave and would always assert her right to return. LOP’s
representations in the letter refusing to re-rent to Cameron
misleadingly suggested that LOP could refuse to re-rent to her




                                 7
although it could not, and its check for damages deceitfully
suggested that she was entitled to no more.
       The court awarded economic damages of $68,948.10, an
amount equal to Cameron’s rent and storage costs less the
amount she would have been required to pay in rent for her
former apartment had she re-rented it, for 65 months (her life
expectancy). It awarded $250,000 in non-economic damages for
the emotional harm Cameron suffered and would continue to
suffer due to LOP’s wrongful refusal to honor her right to return
to her apartment. The court found that LOP’s denial of
Cameron’s right to re-rent her apartment was “particularly cruel
in light of the history between the parties.” “[T]o hold out hope”
to Cameron that she could return to her beloved home of over 50
years “and then snatch it away was devastating . . .” The court
observed that it was apparent that Cameron continued to
experience severe emotional distress while testifying. Finally, it
found that an award of $250,000 in punitive damages was
appropriate “given the reprehensibility of [LOP’s] willful and
conscious disregard of [Cameron’s] rights and the need to deter
future misconduct,” as LOP had purchased another apartment
building with the proceeds from its sale of Las Orchidias. The
court cited LOP’s attempt to mislead Cameron into believing that
she was entitled to only $6,649.56 in compensation for violation
of her right to re-rent as worthy of punitive damages. The court
found LOP’s assertion that it never re-rented Cameron’s
apartment not credible. It also found that LOP had the ability to
pay the damages awarded, and the amount was not excessive.

Motion for New Trial and Motion for Attorney Fees




                                8
       LOP moved for a new trial based on the arguments that (1)
Cameron failed to plead her statutory claims; (2) LOP did not
waive the defenses of advice of counsel and litigation privilege
and should have been permitted to assert them; and (3) Cameron
was either not entitled to, or the evidence was insufficient to
support, the trial court’s award of damages.
       Cameron’s counsel moved for attorney fees based on
Cameron’s successful financial elder abuse cause of action.
       A hearing was held in which both motions were considered.
The trial court observed that LOP’s arguments in the motion for
new trial were a re-hash of arguments that had been “presented
to the court in the past in different phases of the proceedings,”
and that the court had considered and rejected the arguments
previously. The court stated that it did not believe that LOP was
surprised by either the theories that Cameron relied upon or the
evidence supporting those theories. The court ruled that LOP
had not provided any grounds for granting a new trial.
       LOP’s counsel argued that Cameron had not pleaded a
claim for wrongful eviction based on the theory that LOP refused
to re-rent to her. There was not sufficient evidence to support the
finding that LOP re-rented Cameron’s apartment to anyone.
       Cameron’s counsel responded that LOP’s trial brief clearly
stated that “‘Cameron seeks damages from defendant for failure
to rerent the premises to her prior to offering the unit for rent. . .
.’” LOP was not surprised by the theory at trial.
       The court denied the motion for new trial.




                                  9
      The court awarded Cameron attorney fees in the amount of
$172,092. 2

                         DISCUSSION

The Ellis Act and the Los Angeles Rent Stabilization
Ordinance

       “The Ellis Act (Act) sets forth the procedure by which a
landlord may go out of business by removing rental units from
the market.” (Drouet v. Superior Court (2003) 31 Cal.4th 583,
589 (Drouet).) “Concerned about the possible adverse effect on
rent control ordinances, the Legislature included provisions to
insure against the removal of rental units for the sole purpose of
circumventing rent control ordinances by, e.g., subjecting
withdrawn accommodations to rent control if offered again for
residential purposes. (Gov. Code, § 7060.2.) Also, the Act
contains specific guidelines for public entities wishing to enact
supplemental ordinances consistent with the Act. (Gov. Code,
§§ 7060.2–7060.5.)” (City of Santa Monica v. Yarmark (1988) 203
Cal.App.3d 153, 168.) The Act provides that “if the units
withdrawn from the market are subsequently offered again for
rent, local governments may require landlords to offer the units
at the lawful rent in effect at the time the notice of intent to
withdraw was filed. (Gov. Code, § 7060.2, subd. (a)(1).) Local
governments may also require landlords who intend to re-rent


      2 LOP’s only argument with respect to attorney fees is that
the judgment must be reversed, so the attorney fees must
necessarily be reversed as well. It is therefore unnecessary to
discuss the hearing in greater detail regarding attorney fees.




                                10
the units within 10 years after their withdrawal from the market
to offer the units to displaced tenants first. (Id., subd. (c).)”
(Drouet, supra, 31 Cal.4th at p. 590.) The Ellis Act preempts any
local ordinance that “‘“‘“duplicates, contradicts, or enters an area
fully occupied by [the Act], either expressly or by legislative
implication.”’” [Citations.]’ [Citation.]” (San Francisco
Apartment Assn. v. City and County of San Francisco (2016) 3
Cal.App.5th 463, 475.)
       The Los Angeles Rent Stabilization Ordinance (“LARSO”)
(LAMC, § 151.00, et seq.) was enacted “to regulate rents so as to
safeguard tenants from excessive rent increases, while at the
same time providing landlords with just and reasonable returns
from their rental units.” (LAMC, § 151.01.) Sections 151.22
through 151.28 of LARSO implement the provisions of the Ellis
Act. (LAMC, § 151.22.) Pursuant to LAMC section 151.23, a
landlord who wishes to withdraw units from rental housing use
must file a notice of intent to withdraw with the Department in
conformance with the requirements set forth in LAMC section
151.23. The units may not be withdrawn less than 120 days after
filing of the notice to withdraw. (LAMC, § 151.23, subd. (B).) If a
tenant is at least 62 years old or disabled and has lived in the
unit for a year or more, the tenant is entitled to an extension of
one year after the notice of intent to withdraw if the tenant gives
written notice of the tenant’s entitlement to the extension to the
landlord within 60 days of the filing of the notice to withdraw.
(LAMC, § 151.23, subd. (B).) “If a landlord desires to offer for
rent or lease a rental unit that was the subject of a Notice of
Intent to Withdraw pursuant to the provisions of Subsection A. of
Section 151.23, the landlord must file with the Department a
Notice of Intention to Re-Rent Withdrawn Accommodations on a




                                11
form prescribed by the Department.” (LAMC, § 151.24, subd.
(A).) “Except as provided in Section 151.27 . . . the landlord shall
not offer for rent or lease any unit from which a tenant or lessee
was displaced for a period of thirty days following the filing of the
Notice of Intention to Re-Rent Withdrawn Accommodations with
the Department.” (LAMC, §151.24, subd. (B).)
       LAMC section 151.27 sets forth the re-rental rights of
displaced tenants. As relevant here, LAMC section 151.27,
subdivision (B), provides: “A landlord who offers accommodations
for rent or lease not exceeding ten years from the date of
withdrawal shall first offer to rent or lease each unit to the
tenant or tenants displaced from that accommodation by the
withdrawal, provided that the tenant or tenants requests the
offer in writing within 30 days after the landlord has notified the
Department of an intention to offer the accommodations again for
residential rent or lease pursuant to the requirements of Section
151.24. The landlord shall be liable to any tenant or tenants who
were displaced by that action for failure to comply with this
subsection, for punitive damages in an amount that does not
exceed the contract rent for six months.” 3


      3 Cameron   argues that she prevailed on her claim of
wrongful eviction under both LAMC section 151.27, subdivision
(A) and subdivision (B). Subdivision (A) applies when a landlord
offers accommodations for rent within two years of filing a notice
of intention to remove a unit from rental housing use. Under
such circumstances, tenants must be offered the opportunity to
re-rent before the accommodations are offered to others for rent,
and are entitled to additional protections. The landlord is liable
for actual and exemplary damages, and the displaced tenant is
not precluded from pursuing any alternative remedy under the




                                 12
Standards of Review

      Bench Trial

      “In reviewing a judgment based upon a statement of
decision following a bench trial, we review questions of law de
novo. [Citation.] We apply a substantial evidence standard of
review to the trial court’s findings of fact. [Citation.] Under this
deferential standard of review, findings of fact are liberally
construed to support the judgment and we consider the evidence
in the light most favorable to the prevailing party, drawing all
reasonable inferences in support of the findings. [Citation.]
      “A single witness’s testimony may constitute substantial
evidence to support a finding. [Citation.] It is not our role as a
reviewing court to reweigh the evidence or to assess witness
credibility. [Citation.] ‘A judgment or order of a lower court is
presumed to be correct on appeal, and all intendments and
presumptions are indulged in favor of its correctness.’ [Citation.]
Specifically, ‘[u]nder the doctrine of implied findings, the

law. (LAMC, § 151.25, subd. (A).) The statute of limitations for
bringing a claim under LAMC section 151.27, subdivision (A) is
three years, commencing on the date that the notice of intent to
withdraw was filed. (LAMC, § 151.25, subd. (A).) The date of
withdrawal may be extended by one year for persons who have
obtained an extension under LAMC section 151.23. The Ellis Act
prohibits further extensions of the date of withdrawal if a
landlord further voluntarily extends the tenancy. (Gov. Code,
§ 7060.4, subd. (b)(6).) Because we conclude that Cameron’s
claims and resulting damages were proven under LAMC section
151.27, subdivision (B) and the financial elder abuse statute
(Welf. & Inst. Code, § 15610.30) we do not discuss LAMC section
151.27, subdivision (A) further.




                                 13
reviewing court must infer, following a bench trial, that the trial
court impliedly made every factual finding necessary to support
its decision.’ [Citation.]
       “When[, as here,] a proper request for a statement of
decision has been made, the scope of appellate review may be
affected. [Citation.]’ . . . [I]f the statement of decision does not
resolve a controverted issue or is ambiguous, and the omission or
ambiguity was brought to the attention of the trial court, ‘it shall
not be inferred on appeal . . . that the trial court decided in favor
of the prevailing party as to those facts or on that issue.’
[Citations.]” (Thompson v. Asimos (2016) 6 Cal.App.5th 970, 981
(Thompson).)
       “‘A judgment may not be reversed on appeal . . . unless
“after an examination of the entire cause, including the
evidence,” it appears the error caused a “miscarriage of justice.”
(Cal. Const., art. VI, § 13.) When the error is one of state law
only, it generally does not warrant reversal unless there is a
reasonable probability that in the absence of the error, a result
more favorable to the appealing party would have been reached.
[Citation.]’ [Citation.]” (Hasso v. Hapke (2014) 227 Cal.App.4th
107, 146 (Hasso).)

      Motion for New Trial

       The court may order a new trial on all or part of the issues
upon motion of the aggrieved party upon a showing that the
ground for the motion materially affected the rights of the
moving party. (Code Civ. Proc., § 657.) A motion for new trial
may be brought to challenge a judgment, whether based upon
fact or law. (Carney v. Simmonds (1957) 49 Cal.2d 84, 90.)




                                 14
       “The right to a new trial is purely statutory, and a motion
for a new trial can be granted only on one of the grounds
enumerated in the statute. [Citations.]” (Fomco, Inc. v. Joe
Maggio, Inc. (1961) 55 Cal.2d 162, 166.) Code of Civil Procedure
section 657 identifies “seven grounds for such a motion: (1)
‘Irregularity in the proceedings’; (2) ‘Misconduct of the jury’; (3)
‘Accident or surprise’; (4) ‘Newly discovered evidence’; (5)
‘Excessive or inadequate damages’; (6) ‘Insufficiency of the
evidence’; and (7) ‘Error in law.’” (Oakland Raiders v. National
Football League (2007) 41 Cal.4th 624, 633.)
       “‘“A new trial shall not be granted upon the ground of
insufficiency of the evidence to justify the verdict or other
decision, nor upon the ground of excessive or inadequate
damages, unless after weighing the evidence the court is
convinced from the entire record, including reasonable inferences
therefrom, that the court or jury clearly should have reached a
different verdict or decision.” A trial court has broad discretion in
ruling on a new trial motion, and the court’s exercise of discretion
is accorded great deference on appeal. [Citation.]’ [Citation.]”
(Hasso, supra, 227 Cal.App.4th at p. 119.)

Surprise/Adequacy of the Complaint

       LOP contends that Cameron did not adequately plead (1)
that both causes of action were based on a violation of LAMC
section 151.27, (2) that LOP offered to rent the accommodations
to anyone else, and (3) that LOP intended to defraud her by
sending her the 2018 letter refusing to re-rent to her.
       We need not address the adequacy of the pleadings. As the
trial court concluded, even if Cameron did not adequately plead




                                 15
her re-rental theory, LOP’s contention would fail because it did
not object in a timely manner. “The general and longstanding
rule is that a party must recover on the cause of action he has
alleged in his complaint and not on another cause of action
disclosed by the evidence. [Citations.] However, the general rule
may yield where a case is tried on the theory that a matter is in
issue and evidence is received thereon without objection.
[Citations.] [¶] “‘“‘It has long been settled law that where (1) a
case is tried on the merits, (2) the issues are thoroughly explored
during the course of the trial and (3) the theory of the trial is well
known to court and counsel, the fact that the issues were not
pleaded does not preclude an adjudication of such litigated issues
and a review thereof on appeal.’”’ [Citation.]” (Pierce v. Pacific
Gas & Electric Co. (1985) 166 Cal.App.3d 68, 78.)
       The citation to the record that LOP offers to demonstrate
that it objected prior to trial does not support its position. Before
trial, counsel for Cameron objected to LOP’s argument that the
Ellis Act preempted the LAMC, which LOP had not asserted in
its answer. LOP’s counsel responded that the complaint did not
allege the LAMC imposed a requirement that a party wishing to
withdraw a unit from the rental market under the Ellis Act must
do so in good faith, although Cameron made the argument in her
trial brief. LOP’s counsel argued that if Cameron could argue
that the LAMC required good faith removal of housing from the
rental market, he should be permitted to argue that the Ellis Act
preempted LAMC section 151.09’s good faith requirement. LOP
did not object to Cameron’s theory that LOP violated the Ellis Act
and the LAMC by refusing to re-rent to her and then renting her
apartment to Henry.




                                 16
       In her opening statement, Cameron’s counsel argued that
LOP removed her apartment from the rental market and evicted
Cameron in bad faith in 2016, and that LOP refused to offer
Cameron the option of re-renting her apartment in 2018 in
violation of the LAMC and the Ellis Act. LOP did not object to
these statements. LOP also made no attempt prior to trial to
exclude testimony regarding Henry’s use of the property, and
when Cameron’s counsel questioned Padgett regarding Henry,
LOP’s counsel did not object.
       In its summation brief, LOP made the reverse of the
argument that it makes now, claiming that Cameron’s complaint
alleged wrongful eviction and financial elder abuse based on
LOP’s refusal to re-rent to her in 2018, but not on LOP’s bad faith
eviction of Cameron in 2016.
       LOP changed course after the trial court found that LOP
did not initially go out of the rental business in bad faith, but
found in Cameron’s favor on both causes of action on the basis of
LOP’s refusal to re-rent. LOP argued in its motion for new trial
(and argues now on appeal) that it was surprised by the theory
that it was liable for its wrongful refusal to re-rent to Cameron in
2018, and requested that the trial court reopen proceedings to
allow it to raise new defenses and present evidence in support of
those defenses.
       “‘[T]he question of the sufficiency of the complaint to
support the findings and judgment in any given case cannot be
raised or reviewed upon an appeal from an order denying a
motion for a new trial.’ [Citation.]” (Pemberton v. Barber (1962)
199 Cal.App.2d 534, 540.) Regardless, “[i]t is well settled that a
party’s right to a new trial upon the ground of surprise is waived
if the alleged surprise is not called to the court’s attention by a




                                17
motion for a continuance or other relief. [Citations.] The rule
finds its justification upon essentially practical and equitable
considerations: it would be intolerable, in such cases, to permit
parties to proceed without objection or application for relief,
speculate as to the rulings of the court, and then after an
unfavorable decision, predicate a claim of surprise upon a ground
which could have been obviated in the first instance had timely
objection been made. Moreover, the failure to object tends
strongly to indicate that the party has not, in fact, been misled.”
(Noble v. Tweedy (1949) 90 Cal.App.2d 738, 742–743.)
       The record demonstrates that LOP was not misled. The
trial court did not abuse its discretion by denying LOP’s motion
for new trial on this basis. Having argued that refusal to re-rent
was the only theory of recovery for wrongful eviction pleaded in
the complaint in its summation brief, LOP cannot contend that it
was unfairly surprised or that the cause of action was
inadequately pleaded. 4

Substantial Evidence Supports the Finding That LOP Re-
Rented to Henry

      LOP further argues that the evidence is insufficient to
demonstrate that it had a duty to re-rent to Cameron because
there was no evidence that LOP returned her apartment to the
rental market within five years of withdrawal. Cameron argues


      4 In briefing on its motion to expunge a lis pendens
Cameron recorded prior to trial, LOP argued that its refusal to
re-rent to Cameron did not create a property interest, which
further undermines any argument that it was surprised by the
re-rental theory.




                                18
that LOP has waived this, and all other arguments based on the
sufficiency of the evidence, by presenting only the facts favorable
to its position. Cameron’s argument is not without support. LOP
purports to “present a comprehensive review of the record to
assist the court with the ‘whole record’ review necessary to
determine the sufficiency of the evidence and whether there is
clear and convincing evidence to support punitive damages.” In
fact, in its statement of facts, LOP argues the facts that are
favorable to it to the exclusion of facts favorable to Cameron. It
also includes “facts” based on evidence that the trial court
excluded. “Facts” do not include excluded evidence. “‘A party
who challenges the sufficiency of the evidence to support a
particular finding must summarize the evidence on that point,
favorable and unfavorable, and show how and why it is
insufficient. [Citation.]’ [Citation.] Where a party presents only
facts and inferences favorable to his or her position, ‘the
contention that the findings are not supported by substantial
evidence may be deemed waived.’ [Citation.]” (Schmidlin v. City
of Palo Alto (2007) 157 Cal.App.4th 728, 738.)
       Even absent this significant defect in LOP’s appellate
briefing, LOP’s contention is belied by the record. Padgett
testified that Las Orchidias was under construction from 2014
through 2019, and he “had [Roger Henry] staying at the building
throughout that time.” Henry “did stay at different units at
different times.” Henry “stayed in all of the units, so [Cameron’s
apartment] would have been one of them.” Padgett testified that
he did not compensate Henry for his services, but instead
“allowed him use of the property.” Padgett explained that Henry
was a “fine artist” and used the apartments to work on his art.
Leases for two other Las Orchidias units executed in January




                                19
2019 stated that Henry was authorized to manage Las Orchidias
and listed his address as 6907 Bonita Terrace, Cameron’s former
apartment. The trial court found that Cameron’s apartment was
re-rented based on the leases and Padgett’s testimony that Henry
lived in her apartment at various times and was not otherwise
compensated for his managerial services. The court found that
Padgett’s attempts to limit this testimony were not credible.
LOP’s insistence that other evidence adduced at trial
demonstrates that Henry did not rent Cameron’s apartment is an
attempt to have us re-weigh the evidence, which we will not do.
Substantial evidence supports the trial court’s finding that LOP
rented Cameron’s apartment to Henry within five years after it
was removed from rental use.
       LOP cites to Santa Monica Rent Control Bd. v. Bluvshtein
(1991) 230 Cal.App.3d 308 (Santa Monica Rent Control Bd.), in
support of its argument that Henry could not have “re-rented”
Cameron’s apartment from LOP because there was no
landlord/tenant relationship between them. In that case, the
defendants were sued individually and as partners in a general
partnership. (Id. at p. 312.) The defendants purchased the
property as joint tenants or tenants in common, invoked their
rights to cease operating the property as a residential rental
property under the Ellis Act, evicted the tenants, and occupied
the units of the property themselves pursuant to an oral
agreement. (Id. at p. 315.) Under the oral agreement,
“[defendants] occupied various units at the subject property as
their personal residence” and “each [defendant] granted to the
other [defendants] a terminable right of exclusive possession of
said unit in consideration for each occupant’s contribution of a




                              20
sum of money toward purchase and ongoing maintenance of the
property.” (Id. at p. 312.)
       The trial court sustained the defendants’ demurrer without
leave to amend. It found that the complaint did not allege a
violation of the Ellis Act because the plaintiff failed to allege a
landlord/tenant relationship. (Santa Monica Rent Control Bd.,
supra, 230 Cal.App.3d at p. 16.) On appeal, the appellate court
agreed, concluding that the complaint failed to allege that the
general partnership owned the property and did not designate
the parties as landlord and tenant. (Id. at p. 317.) Additionally,
the oral agreement was not an agreement to pay “rent,” which is
“‘the consideration paid by the tenant for the use, possession and
enjoyment of the demised premises.’ [Citation.]” (Ibid.) “[T]he
payments to be made were for the mortgage and maintenance of
the property, not for use and possession. . . .” (Ibid.)
       No such circumstances exist here. Cameron’s complaint
clearly identifies LOP as the landlord, and alleges that she was
harmed because LOP refused to re-rent her apartment to her
because it intended to rent the apartment to someone else.
Henry’s identity was revealed in discovery, and the case was
tried without objection on the theory that Henry rented
Cameron’s apartment from LOP. In consideration for the use,
possession, and enjoyment of the property, Henry provided
services as a manager and security presence.
       LOP’s reliance on Chan v. Antepenko (1988) 203 Cal.App.3d
Supp. 21 (Chan), fares no better. In Chan, the owners of an
apartment building commenced an unlawful detainer action to
recover possession of an apartment from their former employee,
who had managed the building. (Id. at p. 23.) The Court of
Appeal reversed the trial court’s judgment denying plaintiffs’




                                21
motion for judgment on the pleadings and granting the
defendant’s motion for summary judgment, holding that a San
Francisco rent ordinance did not apply to an employee holding
over after termination of his employment. (Ibid.) “Under his
contract of employment [as an assistant manager, the defendant]
was entitled to occupy an apartment in the building. Th[at]
contract state[d]: ‘I acknowledge that I am not a tenant, but am
solely an employee dischargeable at any time and that my
occupancy of such apt. is merely incidental with (sic) said
employment and it also may be terminated at any time. . . . [¶]
That upon termination of my employment by the owner, for any
reason, I will vacate the apt. furnished me within three days.’”
(Ibid.) The plaintiffs later entered into a second agreement with
the defendant, under which he became the manager of the
building. (Ibid.) “In addition to the provisions of the assistant
manager’s contract noted above, the manager’s contract provided:
‘It is also understood that the Undersigned occupied (sic) the apt.
& garage in the capacity as an employee pursuant to the license
granted as agreed.’” (Ibid.) The Court of Appeal held the San
Francisco rent ordinance, which prohibited a landlord from
evicting a tenant absent good cause, did not apply because the
former employee was not a tenant as defined under the rent
ordinance, but rather a licensee under his contract. (Id. at p. 24.)
        In this case, we are not interpreting the San Francisco rent
ordinance. In its statement of decision, the trial court relied upon
LAMC section 151.02, which defines “rent” as “[t]he
consideration, including any bonus, benefits or gratuity,
demanded or received by a landlord for or in connection with the
use or occupancy of a rental unit,” to conclude that Henry was




                                22
renting Cameron’s apartment. 5 Padgett testified that Henry
performed managerial tasks for Las Orchidias, and in exchange
was given “use of the property” rather than monetary
compensation. No evidence was presented of a contract between
LOP and Henry stating that Henry was a mere licensee. Chan is
inapposite.

Financial Elder Abuse

       The Legislature enacted the Elder Abuse and Dependent
Adult Civil Protection Act (Welf. & Inst. Code, § 15610, et seq.)
(Elder Abuse Act) “‘to protect elders by providing enhanced
remedies which encourage private, civil enforcement of laws
against elder abuse and neglect.’ [Citation.]” (Arace v. Medico
Investments, LLC (2020) 48 Cal.App.5th 977, 981–982 (Arace).)
“[An] ‘[e]lder’ [is] any person residing in this state, 65 years of age
or older.” (Welf. & Inst. Code, § 15610.27.) Welfare and
Institutions Code section 15610.30 defines financial elder abuse,
which occurs when “a person or entity ‘[t]akes, secretes,
appropriates, obtains, or retains real or personal property of an
elder or dependent adult for a wrongful use or with intent to
defraud’ . . . .” ([Welf. & Inst. Code, ] § 15610.30, subd. (a)(1),
(2).)” (Id. at p. 982.) “[A] person or entity is ‘deemed to have
taken, secreted, appropriated, obtained, or retained property for a
wrongful use if, among other things, the person or entity takes,


      5 The San Francisco rent ordinance defined a “tenant” as:
“‘A person entitled by written or oral agreement, sub-tenancy
approved by the landlord, or by sufferance, to occupy a residential
dwelling unit to the exclusion of others.’ (§ 37.2(r).)” (Chan,
supra, 203 Cal.App.3d Supp. at p. 24.)




                                  23
secretes, appropriates, obtains, or retains possession of property
and the person or entity knew or should have known that this
conduct is likely to be harmful to the elder . . . adult.’” (Paslay v.
State Farm General Ins. Co. (2016) 248 Cal.App.4th 639, 656.) A
plaintiff is not required to prove bad faith or fraud to prevail on a
claim of financial elder abuse. (Stebley v. Litton Loan Servicing,
LLP (2011) 202 Cal.App.4th 522, 527.)
      “When a plaintiff proves ‘by a preponderance of the
evidence that a defendant is liable for financial abuse, as defined
in Section 15610.30, in addition to compensatory damages and all
other remedies otherwise provided by law, the court shall award
to the plaintiff reasonable attorney’s fees and costs.’ ([Welf. &
Inst. Code, ]§ 15657.5, subd. (a), italics added.)” (Arace, supra, 48
Cal.App.5th at p. 982.) Welfare and Institutions Code section
15657.5, subdivision (d), permits a plaintiff who has suffered
financial elder abuse to seek punitive damages pursuant to Civil
Code section 3294. Civil Code section 3294 provides in
subdivision (a): “In an action for the breach of an obligation not
arising from contract, where it is proven by clear and convincing
evidence that the defendant has been guilty of oppression, fraud,
or malice, the plaintiff, in addition to the actual damages, may
recover damages for the sake of example and by way of punishing
the defendant.”

      The Right to Re-Rent Under LAMC Section 151.27
      and the Ellis Act is a Property Right within the
      Meaning of the Elder Abuse Act

      LOP argues that Cameron’s financial elder abuse cause of
action must be reversed because her right to re-rent her




                                 24
apartment under the Ellis Act and LAMC section 151.27 is not a
“property right” within the meaning of the elder financial abuse
statute.
       “The interpretation of state statutes . . . entails a resolution
of a pure question of law, which is examined de novo.”
(Apartment Assn. of Los Angeles County, Inc. v. City of Los
Angeles (2009) 173 Cal.App.4th 13, 21.) “‘“[A]s in any case of
statutory interpretation, our task is to determine afresh the
intent of the Legislature by construing in context the language of
the statute.” [Citation.] In determining such intent, we begin
with the language of the statute itself. [Citation.] That is, we
look first to the words the Legislature used, giving them their
usual and ordinary meaning. [Citation.] “If there is no
ambiguity in the language of the statute, ‘then the Legislature is
presumed to have meant what it said, and the plain meaning of
the language governs.’” [Citation.]’” (Nguyen v. Western Digital
Corp. (2014) 229 Cal.App.4th 1522, 1544 (Nguyen).) “‘In
construing a statute, we must also consider “‘the object to be
achieved and the evil to be prevented by the legislation.’”
[Citation.]’ [Citation.] We ‘“avoid a construction that would
produce absurd consequences, which we presume the Legislature
did not intend.”’ [Citation.]” (Ibid.)
       The Legislature promulgated the Elder Abuse Act in the
recognition that “elders and dependent adults may be subjected
to abuse, neglect, or abandonment and that this state has a
responsibility to protect these persons.” (Welf. & Inst. Code,
§ 15600, subd. (a)). The Legislature “desire[d] to direct special
attention to the needs and problems of elderly persons,” who
constitute a significant portion of the population and are
particularly vulnerable to abuse. (Welf. & Inst. Code, § 15600,




                                  25
subd. (b).) The Elder Abuse Act defines abuse broadly, to include
“(1) Physical abuse, neglect, abandonment, isolation, abduction,
or other treatment with resulting physical harm or pain or
mental suffering[;] [¶] (2) The deprivation by a care custodian of
goods or services that are necessary to avoid physical harm or
mental suffering[;] [¶] [and] (3) Financial abuse . . .” (Welf. &
Inst. Code, § 15610.07, subd. (a).) As part of a comprehensive
scheme of protection for elders and dependent adults, separate
sections within the Elder Abuse Act define neglect (§ 15610.57),
physical abuse (§ 15610.63), and financial abuse (§ 15610.30).
       Under the financial elder abuse statute, “a person or entity
takes, secretes, appropriates, obtains, or retains real or personal
property when an elder or dependent adult is deprived of any
property right, including by means of an agreement, donative
transfer, or testamentary bequest, regardless of whether the
property is held directly or by a representative of an elder or
dependent adult.” (Welf. & Inst. Code, § 15610.30, subd. (c).)
“[S]ection 15610.30, subdivision (c) . . . broadly defines financial
abuse of an elder to include the wrongful deprivation of ‘any
property right.’ The dependent clause that ends section 15610.30,
subdivision (c) is . . . naturally read as expanding or emphasizing
the breadth of the category.” (Ring v. Harmon (2021) 72
Cal.App.5th 844, 854, italics added.)
       “The concept of property in California is extremely broad.”
(Estate of Sigourney (2001) 93 Cal.App.4th 593, 603.) “It has long
been recognized that the word ‘property’ is a term with multiple
meanings. [Citation.] ‘Sometimes [the word] is employed to
indicate the physical object to which various legal rights,
privileges, etc., relate[— ]. . . the physical parcel of land in
question. Other times it refers to the ‘complex aggregate of rights




                                26
(or claims), privileges, powers, and immunities’ that one has in
that parcel of land. [Citation.]” (Union Pacific Railroad Co. v.
Santa Fe Pacific Pipelines, Inc. (2014) 231 Cal.App.4th 134, 157.)
“‘[T]he word “property” may be properly used to signify any
valuable right or interest protected by law. But the meaning to
be given to the word depends upon the sense in which it is used,
as gathered from the context and the nature of the things which
it was intended to refer to and include.’” (Fields v. Michael (1949)
91 Cal.App.2d 443, 449–450 (Fields) quoting Franklin v. Franklin
(1945) 67 Cal.App.2d 717, 725.)
       In light of the breadth of the protections afforded to elders
by the Elder Abuse Act and California’s expansive construction of
the term “property,” it is clear that the Legislature intended
“property” in the financial elder abuse statute to encompass
interests that do not involve harms to one’s person—which are
addressed under separate provisions of the Elder Abuse Act—i.e.,
“any valuable right or interest protected by law.” (Fields, supra,
91 Cal.App.2d at p. 449.) We hold that “property” as used in the
Elder Abuse Act includes a displaced tenant’s right to re-rent
under the LAMC and the Ellis Act.
       We are not otherwise persuaded by Cunningham v.
Universal Underwriters (2002) 98 Cal.App.4th 1141
(Cunningham), upon which LOP relies. Cunningham addressed
whether an insurer had a duty to defend an insured landlord for
failure to deliver premises to a tenant under a property damage
provision in an insurance policy that “covered only those claims
alleging ‘damage to or loss of use of tangible property.’” (Id. at p.
1155.) The Court of Appeal held interference with a tenant’s
right to possession was not covered by the policy because it was
an intangible property right. (Ibid.) In so holding, the appellate




                                 27
court explained: “A tenant’s right to possess property on the lease
commencement date is a contractual right that does not mature
into a property right until possession actually occurs. A
landlord’s failure to deliver possession of the premises merely
gives the tenant a right to abandon the tenancy and sue for
damages. . . .” (Id. at pp. 1155–1156.)
       As we have discussed, the term “property” has different
meanings in different contexts, and in the context of the financial
elder abuse statute, we interpret “property” to encompass
intangible rights that an insurance policy provision for physical
damage to property does not. Additionally, Cameron’s right to re-
rent her apartment differs from a tenant’s right to possess
property on the lease commencement date. Cameron’s right does
not arise through private contract; it is statutory. Whereas the
tenant in Cunningham had never been in possession of the
property, Cameron lived in her apartment for 52 years before she
was divested of possession pursuant to the Ellis Act. LOP was
permitted to evict tenants under the Ellis Act and the LAMC on
the condition that it intended to withdraw their units from rental
use. However, if that eviction turned out to be unwarranted—
i.e., LOP returned Cameron’s apartment to the rental market
within five years, as occurred here—the Ellis Act and the LAMC
restored to Cameron, as a displaced tenant, the right to possess
her apartment, and required LOP to first offer to rent her
apartment to her. Following an Ellis Act eviction, the right to
possession matures, at the latest, when the property is again
offered for rent. 6

      6 For
          similar reasons, we reject LOP’s argument that
Cameron lost her right to re-rent her apartment when she agreed




                                28
       We reject LOP’s attempts to characterize the property right
at issue under LAMC section 151.27, subdivision (B) as “the right
to lower rent” (although Cameron was entitled to that as well) or
the right to recover a statutory penalty (to which she was also
entitled). LAMC section 151.27, subdivision (B), provides that
the landlord “shall first offer to rent or lease each unit to the
tenant or tenants displaced from that accommodation by the
withdrawal.” (Italics added.) The right Cameron asserts is the
right to be first offered to rent or lease her apartment. This
necessarily encompassed the right to possess her apartment once
Cameron expressed an intent to re-rent—the right to be given an
offer that can simply be refused by the offeror despite acceptance
would be meaningless, and we will not interpret the Legislature’s
chosen language in a manner that is absurd. (See Nguyen, supra,
229 Cal.App.4th at p. 1544.) Finally, we reject LOP’s argument
that Cameron’s right to possession of her apartment was merely
contingent because her apartment was not re-rented; we have
already concluded that substantial evidence supports the trial
court’s finding that Cameron’s apartment was rented to Henry.

to the stipulated judgment in the unlawful detainer case Las
Orchidias filed in 2016, Las Orchidias Properties, LLC v.
Cameron, Los Angeles County Case No. 16U03535. That
stipulated judgment states that Cameron’s “rights under lease or
rental agreement are forfeited” and that LOP is “awarded
possession of the premises located at . . . 6907 Bonita Terrace.”
The stipulated judgment did not address Cameron’s rights under
the LAMC and the Ellis Act and, as the trial court observed,
there is no evidence that Cameron knowingly and voluntarily
relinquished her statutory right to re-rent her apartment. We
also reject the argument that Cameron forfeited damages on this
basis, and we do not discuss the issue further in the section of our
opinion that addresses damages.




                                29
      Substantial Evidence Supports the Finding that LOP
      Had Fraudulent Intent and Knew Its Refusal to Re-
      Rent was Wrong or Harmful to Cameron

       LOP next contends that there is insufficient evidence that
it took Cameron’s property “for a wrongful use or with the intent
to defraud” within the meaning of Welfare and Institutions Code
section 15610.30. To support this contention, LOP relies on
alleged evidentiary errors made by the trial court, and re-argues
points that we have already rejected regarding the weight that
should be afforded to certain evidence. With respect to the
alleged trial errors, LOP argues that “the trial court improperly
relied on hearsay and a letter subject to the litigation privilege to
find malice and fraud, while refusing to consider material
evidence that would have shown that LOP did not violate and
had no intent to violate the law.” The contention is without
merit.

            Admission of Jacobs’s Work Log

       LOP first argues that the court abused its discretion when
it relied on prejudicial hearsay contained in a work log attributed
to the Department’s representative, Jacobs, that was not
admitted into evidence, as well as Padgett’s testimony about the
work log.
       “Hearsay is an out-of-court statement offered to prove the
truth of its content.” (People v. Valencia (2021) 11 Cal.5th 818,
831; see Evid. Code, § 1200, subd. (a).) “Hearsay is generally
inadmissible unless it falls under an exception.” (People v.




                                 30
Sanchez (2016) 63 Cal.4th 665, 674; see Evid. Code, § 1200, subd.
(b).) We review a trial court’s evidentiary rulings, including “its
determination of issues concerning the hearsay rule,” for an
abuse of discretion. (People v. Clark (2016) 63 Cal.4th 522, 590.)
       First, LOP has waived this challenge by failing to object at
trial. Although it claims to have timely objected, LOP’s citation
to the reporter’s transcript reveals that counsel objected to
specific portions of Cameron’s testimony only. After Cameron
described at length a phone conversation she had with Jacobs,
including statements that Jacobs made to her, LOP’s counsel
stated: “Your honor, object. Move to strike. Nonresponsive.
Also, in a more specific manner, move to strike all the hearsay
statements by the person referred to as Mr. Jacobs.” When the
trial court asked if counsel had any more objections to an exhibit,
about which Cameron had been testifying, counsel responded,
“Your honor, my objections are to Miss Cameron’s testimony.”
The record demonstrates that counsel’s objection was directed at
specific testimony by Cameron: he requested striking portions of
her testimony only, and did not make a general objection to other,
unidentified testimony about the log. LOP’s counsel did not
object to portions of the work log being read into the record or to
Padgett’s testimony about the work log. When Cameron’s
counsel later determined not to call Jacobs as a witness, the
parties and the court agreed that the work log would not be
admitted into evidence. There was no discussion of Padgett’s
testimony relating to statements in the work log and no objection
to that testimony. “[A] reviewing court ordinarily will not
consider a challenge to a ruling if an objection could have been
but was not made in the trial court.” (In re S.B. (2004) 32 Cal.4th
1287, 1293 (In re S.B.).) That was the case here.




                                31
       Regardless, the work log itself was not admitted. Padgett
testified that he recalled talking to Jacobs, but stated that he
believed Jacobs’s interpretation of the Ellis Act was incorrect.
Padgett’s conversations with Jacobs did not affect his decision to
send Cameron the letter refusing to re-rent to her and the
accompanying check. The trial court expressly stated in the
statement of decision that it did not consider Padgett’s testimony
regarding Jacobs’s advisements for the truth of the matter
asserted, but rather as evidence of Padgett’s state of mind under
Evidence Code section 1250. 7 “[A] statement which does not
directly declare a mental state, but is merely circumstantial
evidence of that state of mind, is not hearsay. It is not received
for the truth of the matter stated, but rather whether the
statement is true or not, the fact such statement was made is
relevant to a determination of the declarant’s state of mind.”
(People v. Ortiz (1995) 38 Cal.App.4th 377, 389.) Padgett’s
testimony was admissible to demonstrate that, whether Jacobs’s
assertions were correct or incorrect, Padgett disregarded Jacobs’s
warnings when he sent the letter and check to Cameron. The
testimony is non-hearsay offered to prove Padgett’s state of mind.
      Finally, LOP cannot show that it suffered prejudice. The
Notice of Intent to Re-Rent Withdrawn Accommodations that

      7  LOP’s counsel admitted that the exception applied in the
second phase of the trial when he sought to admit Padgett’s
testimony that Jacobs had advised him that what he ultimately
did was legal: “. . . I don’t believe that conversations that the
managers of [LOP] had with the city officials is hearsay in the
sense that we’re not trying to prove the truth of the matter
asserted. We are trying to show the state of mind of the
individuals. They were advised that certain things would be
legal if done in a certain way. . . .”




                                32
LOP filed with the Department clearly set forth in a section
entitled “Restrictions for Re-Rental for Ellis Act Provisions” that
when a property is returned to the rental market within five
years of the date of withdrawal, the landlord must first offer the
unit to the displaced tenant. The Notice of Intent to Re-Rent
Withdrawn Accommodations does not state that a landlord may
avoid renting to a displaced tenant by paying six months’ rent
instead. Padgett and Howell both signed the Notice of Intent to
Re-Rent Withdrawn Accommodations and declared that they
were “aware of the restrictions pertaining to the re-rental of the
withdrawn accommodations as set forth in LAMC § 151.22 et seq.
and as summarized above.” Padgett testified “My understanding
is that, with the housing department regulations, that the prior
tenant has 30 days to respond to say that they request to return
to their unit.” Jacobs’s letter informing LOP that it had a legal
duty to first offer a unit to a displaced tenant if it offered the
accommodations for rent within 10 years from the date of
withdrawal was also admitted into evidence. The letter also did
not suggest that a landlord could avoid this obligation by paying
the displaced tenant six months’ rent. LOP’s letter clearly stated
that LOP was not offering to re-rent Cameron’s former apartment
to her and enclosed a check for damages. This evidence supports
the conclusion that Jacobs and the Department informed LOP of
its obligations and LOP determined not to comply.

            Admission of the Refusal to Re-Rent Letter

       LOP also forfeited its argument that the letter was
privileged. (See In re S.B., supra, 32 Cal.4th at p. 1293 [appellate
court may hold that an issue is forfeited if not timely raised].)




                                33
When the letter was admitted into evidence at trial, the court
asked LOP’s counsel if he had any objections. Counsel
responded, “I have no objection to the document.” Counsel did
not raise the issue of privilege until after the liability phase of the
trial had concluded and the trial court had found that Cameron
established malice and fraud. LOP first sought to assert the
defense that the letter was privileged as an offer of compromise
in a late-filed brief, which the trial court struck because the brief
was filed without permission. 8
       Even if LOP had not forfeited its challenge to the letter, the
letter was admissible as a party admission. Although letters
offering settlement may be privileged, party admissions are not.
(Volkswagen of America, Inc. v. Superior Court (2006) 139
Cal.App.4th 1481, 1493–1495.) “‘In considering whether a
person’s statement amounts to an ordinary admission or
constitutes an offer of compromise, the intention of the party is
dispositive.’ [Citation.] If the statement was not intended as a
concession but as an assertion of ‘“‘all that he deemed himself
entitled to,’”’ it is not an offer of compromise. [Citation.]” (Id. at
p. 1494.) Here, Padgett’s own testimony demonstrates that the
letter was an admission. He responded in the affirmative when
he was asked whether “that payment [was] an admission” that he
had “violated [Cameron’s] right to come back to her unit.”
Moreover, the language of the letter offered no compromise—LOP
flatly refused Cameron’s request to re-rent the apartment and
tendered a check to Cameron in the amount that LOP decided
she was due under the Ellis Act. The letter was an assertion of



      8 Weconclude that LOP forfeited its “reliance on counsel”
argument for the same reasons.




                                  34
all that LOP deemed itself entitled to and was therefore
admissible as an admission.

            Exclusion of Evidence Supporting LOP’s Theories of
            Defense

       LOP challenges the trial court’s exclusion of evidence
relating to its arguments that (1) the letter refusing to re-rent
should have been excluded under the litigation privilege; (2) LOP
simply misunderstood the law regarding re-rental and had no
intent to defraud Cameron; (3) LOP was following the advice of
counsel; (4) LOP followed Jacobs’s advice; (5) LOP never re-
rented Cameron’s apartment; and (6) LOP never intended to re-
rent Cameron’s apartment. We reject these contentions. All of
the evidence at issue was relevant to liability, and its admission
should have been sought in the first phase of trial. Instead, LOP
first sought to admit the evidence in a late-filed brief that was
submitted after the liability phase of the trial had concluded.
The trial court struck the brief, which was filed without the
court’s permission. LOP’s argument that this evidence was
improperly excluded is forfeited on appeal. (See In re S.B., supra,
32 Cal.4th at p. 1293.)
       LOP further argues that the trial court abused its
discretion by refusing to reopen proceedings for this evidence to
be considered. “‘“To be entitled to relief on appeal from the result
of an alleged abuse of discretion it must clearly appear that the
injury resulting from such a wrong is sufficiently grave to amount
to a manifest miscarriage of justice . . . .” [Citation.]’ [Citation.]”
(Estate of Young (2008) 160 Cal.App.4th 62, 82.) That is not the
case here. As we have discussed, LOP was not unfairly surprised




                                  35
by Cameron’s claims. LOP had an entire trial to present the
evidence at issue but did not seek to do so until it had already
lost its case. There is no manifest injustice in the trial court’s
refusal to afford LOP the equivalent of a second trial.

            Substantial Evidence of “Wrongful Use” and “Intent to
            Defraud”

      LOP argues the evidence was insufficient to show that it
took Cameron’s property “for a wrongful use or with the intent to
defraud” because it was unclear whether the Ellis Act permitted
landlords to avoid the obligation of offering displaced tenants the
opportunity to re-rent by paying them the equivalent of six
months’ rent. (Welf. & Inst. Code, § 15610.30, subd. (a)(1).) The
contention is without merit.
      At the time that LOP placed Cameron’s apartment back on
the rental market, the language of the Ellis Act and LAMC
section 151.27, subdivision (B), which implemented the Act, were
unambiguous:
      “[A]n owner who offers accommodations again for rent or
lease within a period not exceeding 10 years from the date on
which they are withdrawn, and which are subject to this
subdivision, shall first offer the unit to the tenant or lessee
displaced from that unit by the withdrawal, if that tenant or
lessee requests the offer in writing within 30 days after the
owner has notified the public entity of an intention to offer the
accommodations again for residential rent or lease pursuant to a
requirement adopted by the public entity under subdivision (c) of
Section 7060.4. The owner of the accommodations shall be liable
to any tenant or lessee who was displaced by that action for




                                 36
failure to comply with this paragraph, for punitive damages in an
amount which does not exceed the contract rent for six months.”
(Gov. Code, § 7060.2, subd. (c), italics added.)
       Merriam Webster defines “shall” as “used in laws,
regulations, or directives to express what is mandatory.”
(Merriam-Webster’s Unabridged Dict. (2022)
 [as
of Aug. 17, 2022], archived at .)
Common principles of statutory interpretation similarly establish
that, absent evidence to the contrary, “shall” is directive or
mandatory. (People v. Superior Court (Zamudio) (2000) 23
Cal.4th 183, 194 [the word “shall” is ordinarily construed as
mandatory, unless such a construction would imply an
unreasonable legislative purpose].) In contrast, the word “may”
grants permissive or discretionary authority. (California
Correctional Peace Officers Assn. v. State Personnel Bd. (1995) 10
Cal.4th 1133, 1143 [the word “‘may’” is ordinarily deemed
permissive].)
       The Ellis Act did not provide that a landlord “may” first
offer a unit to a displaced tenant or “may” be liable to the
displaced tenant for punitive damages. If a unit was taken off
the rental market and then re-offered for rent, both a first offer
and punitive damages were mandatory and the courts
interpreted these obligations as such. (See Coyne v. De Leo
(2018) 26 Cal.App.5th 801, 815–816, italics added (Coyne) [“If the
landlord offers the previously withdrawn rental units for rent
within five years of their withdrawal, the landlord must offer the
unit for rent or lease to the displaced tenant at the previous
rental plus intervening annual adjustments, and the landlord is
liable to the displaced tenant for punitive damages (not to exceed




                               37
six months’ rent) for failure to offer the rental to the displaced
tenant”].) 9 Had the Legislature intended it to be otherwise, it
could have stated that a landlord who did not wish to first offer
the unit to a displaced tenant could instead pay the displaced
tenant six months’ rent. It did not.
      We are not otherwise persuaded by LOP’s argument that
the Legislature’s amendment to Government Code section 7060.2,
subdivision (c) in 2020, which added the phrase “and the payment
of which shall not be construed to extinguish the owner’s
obligation to comply with this subdivision,” was intended as a
substantive change in the law. (Assembly Bill No. 1399 (Stats.
2019–2020, Ch. 596, § 1, italics added).) A change in the
substantive law would have only required the modification “and
the payment of which shall not . . . extinguish the owner’s
obligation to comply with this subdivision.” (Gov. Code, §7060.2,
subd. (c).) The Legislature also included the words “be construed
to.” We give significance to every word of a statutory provision,
where possible. (People v. Arias (2008) 45 Cal.4th 169, 180.) “‘[A]
construction that renders a word surplusage should be avoided.
[Citations.]’” (Ibid.) Here, the use of the words “be construed to”
in the amended statute indicate that the Legislature’s intent was
unchanged; it amended the statute to prevent landlords from
construing it in an incorrect manner to the detriment of displaced
tenants.
      The evidence showed that LOP took Cameron’s property for
a wrongful use and with the intent to defraud. LOP knew that
Cameron was elderly and had lived in her apartment for over 50

      9 Coyne,supra, 26 Cal.App.5th 801, was issued on July 30,
2018, before LOP sent the letter to Cameron refusing to rent to
her.




                                 38
years. LOP also knew that Cameron would do whatever was in
her power to stay in the home that she loved—whether by
exercising a statutory right or over-staying her lease. LOP was
aware of the law and regulations that required it to offer to re-
rent the apartment to Cameron; however, LOP did not want to
rent to her because it did not believe that Cameron would vacate
her apartment when asked, and LOP wanted to be able to deliver
Las Orchidias unoccupied, which would result in a larger return
on its investment. Padgett testified that he did not feel that
Cameron’s right to return “would trump what [LOP’s] plans were
for the development.” He conceded in testimony that payment of
six months’ rent was an admission that LOP had violated
Cameron’s right to return. Padgett was not deterred by Jacobs’s
warnings. Howell, for his part, testified that, based on online
research and conversations at dinner parties, it was his
understanding that Cameron was only entitled to the statutory
penalty. The wording of LOP’s letter suggests, as the trial court
observed, that LOP had the option not to re-rent to Cameron if it
did not wish to, and that six months’ rent was all she could
recover under the law. It was reasonable for the trial court to
infer that LOP sent the letter and check despite the fact that
LOP knew this was not the law, and that LOP intended for
Cameron to believe it was acting lawfully, to her detriment.
Substantial evidence supports the trial court’s findings that LOP
took Cameron’s property for a wrongful use, did so with
fraudulent intent, and did so with full knowledge of the harm
that it would cause to Cameron.




                               39
Damages Are Not Limited by LAMC Section 151.27,
Subdivision (B)

      With respect to damages, LOP first argues that even if this
court concludes that it violated LAMC section 151.27, subdivision
(B), Cameron’s damages are limited to punitive damages in the
amount of six months’ rent under that section. This is incorrect.
As the trial court observed, if Cameron only sought relief under
LAMC section 151.27, subdivision (B), her damages may have
been so limited, 10 however, “since we have an elder abuse claim
here, [Cameron] is entitled to heightened remedies because the
Court has found clear and convincing evidence of fraud.”
       LOP’s reliance on De Anza Santa Cruz Mobile Estates
Homeowners Assn. v. De Anza Santa Cruz Mobile Estates (2001)
94 Cal.App.4th 890 (De Anza Santa Cruz Mobile Estates
Homeowners Assn.) and Turnbull & Turnbull v. ARA
Transportation, Inc. (1990) 219 Cal.App.3d 811 (Turnbull &
Turnbull) is misplaced. Those cases stand for the proposition
that a plaintiff may not be awarded double recovery based on the
same conduct. They do not hold that trial courts are bound to
impose damages under one statute over another in cases like
Cameron’s. De Anza Santa Cruz Mobile Estates Homeowners
Assn. holds that although trial courts may not impose both
statutory penalties and punitive damages, a plaintiff may
proceed on two theories of recovery, either of which may be the
basis for an award of damages following trial. (De Anza Santa
Cruz Mobile Estates Homeowners Assn., supra, 94 Cal.App.4th at

     10 We  need not decide whether LAMC section 151.27,
subdivision (B), limits the damages that Cameron can recover,
and we decline to do so.




                               40
p. 907.) Turnbull & Turnbull holds that, although double
recovery is prohibited if a penalty and punitive damages share
the same purpose, “[w]here a statutory penalty is imposed for a
wrongful act, it does not preclude recovery of punitive damages in
a tort action where the necessary malice or oppression is shown.”
(Turnbull & Turnbull, supra, 219 Cal.App.3d at p. 826.)
       Here, the damages award is consistent with both De Anza
Santa Cruz Mobile Estates Homeowners Assn. and Turnbull &
Turnbull. Cameron proceeded on two causes of action and was
awarded damages under the financial elder abuse statute. 11

Substantial Evidence Supports the Trial Court’s Award of
Damages

       LOP makes several arguments regarding the amount of
damages imposed, which we reject in turn. The amount of
damages to award is a question of fact. (Bigler-Engler v. Breg,
Inc. (2017) 7 Cal.App.5th 276, 299 (Bigler-Engler).) “‘An


      11 The  courts of appeal have reached differing views as to
whether the financial elder abuse statute creates an independent
cause of action or a mechanism for imposing attorney fees, costs,
and damages based on other causes of action. (See Perlin v.
Fountain View Management, Inc. (2008) 163 Cal.App.4th 657,
666 [elder abuse constitutes an independent cause of action];
Berkley v. Dowds (2007) 152 Cal.App.4th 518, 529 [Elder Abuse
Act does not create a cause of action, but provides for attorney
fees, costs, and heightened damages under certain conditions].)
Cameron asserts that the financial elder abuse statute creates an
independent cause of action. Because LOP does not challenge
this assertion, we assume, without deciding, that Cameron has
pleaded an elder abuse cause of action in the proper form.




                                41
appellate court can interfere on the ground that the judgment is
excessive only on the ground that the verdict is so large that, at
first blush, it shocks the conscience and suggests passion,
prejudice or corruption on the part of the [fact finder].’ [Citation.]
‘“The question is not what this court would have awarded as the
trier of fact, but whether this court can say that the award is so
high as to suggest passion or prejudice.”’ [Citation.]” (Ibid.) “‘In
making this assessment, the court may consider, in addition to
the amount of the award, indications in the record that the fact
finder was influenced by improper considerations.’ [Citation.]”
(Ibid.) “‘There are no fixed or absolute standards by which an
appellate court can measure in monetary terms the extent of the
damages suffered by a plaintiff as a result of the wrongful act of
the defendant. The duty of an appellate court is to uphold the
jury and trial judge whenever possible. [Citation.] The amount
to be awarded is “a matter on which there legitimately may be a
wide difference of opinion” [citation].’ [Citation.]” (Id. at pp. 299–
300.) “We review [a] damages award for substantial evidence . . .
‘In considering the contention that the damages are excessive the
appellate court must determine every conflict in the evidence in
respondent’s favor, and must give [her] the benefit of every
inference reasonably to be drawn from the record [citation].’
[Citation.]” (Id. at p. 300.)

      Non-Economic Damages

     LOP argues that the trial court’s award of damages for
emotional distress cannot stand because it was based on
Cameron’s 2016 eviction, which the court found was not




                                 42
unlawful, rather than LOP’s refusal to re-rent to Cameron in
2018.
       The statement of decision expressly states that non-
economic damages were awarded to compensate Cameron for the
emotional harm she suffered and would continue to suffer
resulting from LOP’s refusal to re-rent to her in 2018. The trial
court specifically agreed with LOP that Cameron could not
recover damages for the earlier eviction. The court discussed the
events that occurred prior to LOP’s refusal to re-rent to Cameron
to illustrate that LOP’s denial of her right to return was
“particularly cruel in light of the history between the parties.” It
did not base the award on those prior events.
       LOP further argues that the evidence of Cameron’s
emotional distress was insufficient to support the damages
awarded. We reject this argument as well. “The difficulty
inherent in assessing damages is plainly evident when
noneconomic damages . . . are at issue . . . [Citation.]” (Bigler-
Engler, supra, 7 Cal.App.5th at p. 300.) “‘“No method is available
to the [trier of fact] by which it can objectively evaluate such
damages, and no witness may express his subjective opinion on
the matter. [Citation.] In a very real sense, the [trier of fact] is
asked to evaluate in terms of money a detriment for which
monetary compensation cannot be ascertained with any
demonstrable accuracy.”’ [Citations.]” (Ibid.)
       Substantial evidence supports the trial court’s award.
Under the circumstances, we cannot say the award is so high as
to suggest passion or prejudice. Evidence was presented that
Cameron lived in her apartment for 52 years. She was very
attached to it, did not want to leave, and was upset by her
eviction. In light of these facts, she was emotionally distressed




                                43
when, after being overjoyed at the prospect of returning to her
home, LOP flatly denied her right to do so, dashing her long-held
hopes. Cameron described feeling sick, as if she had been
punched in the stomach. The trial court observed her demeanor
when she testified about receiving the letter, and reasonably
inferred that her emotional distress over the incident was
ongoing. The factors that would influence the trial court’s award,
including Cameron’s advanced age and vulnerability, are the
precise factors that the Legislature decided should be considered
when there is a claim of financial elder abuse. There is no basis
to overturn the award for non-economic damages.

      Punitive Damages

            Clear and Convincing Evidence of Malice or Fraud

       “In a civil case not arising from the breach of a contractual
obligation, [the fact finder] may award punitive damages ‘where
it is proven by clear and convincing evidence that the defendant
has been guilty of oppression, fraud, or malice.’ (Civ. Code,
§ 3294, subd. (a).)” (Roby v. McKesson Corp. (2009) 47 Cal.4th
686, 712 (Roby).) Welfare and Institutions Code section 15657.5
permits imposition of punitive damages under Civil Code section
3294. (Welf. & Inst. Code, § 15657.5, subd. (d).)
       “‘Malice’” is defined as intentional injury or “despicable
conduct which is carried on by the defendant with a willful and
conscious disregard of the rights or safety of others.” (Civ. Code,
§ 3294, subd. (c)(1).) “‘Fraud’ means an intentional
misrepresentation, deceit, or concealment of a material fact
known to the defendant with the intention on the part of the




                                 44
defendant of thereby depriving a person of property or legal
rights or otherwise causing injury.” (Civ. Code, § 3294, subd.
(c)(3).)
        LOP argues that there is not clear and convincing evidence
of malice or fraud that would support the trial court’s award of
punitive damages. LOP asserts that “[t]o amount to clear and
convincing evidence justifying punitive damages, evidence must
be inconsistent with any explanation other than LOP’s malice or
conscious disregard of Ms. Cameron’s health or safety.
(Tomaselli v. Transamerica Ins. Co. (1994) 25 Cal.App.4th 1269,
1288, fn. 14 (Tomaselli).)”
        This is a gross misstatement of Tomaselli and the law.
Tomaselli states: “‘[P]unitive damages should not be allowable
upon evidence that is merely consistent with the hypothesis of
malice, fraud, gross negligence or oppressiveness. Rather some
evidence should be required that is inconsistent with the
hypothesis that the tortious conduct was the result of a mistake
of law or fact, honest error of judgment, over-zealousness, mere
negligence or other such noniniquitous human failing.’”
(Tomaselli, supra, 25 Cal.App.4th at p. 1288, fn. 14, italics
added.)
        Our Supreme Court has described the standard of review
as follows: “When reviewing a finding that a fact has been
proved by clear and convincing evidence, the question before the
appellate court is whether the record as a whole contains
substantial evidence from which a reasonable fact finder could
have found it highly probable that the fact was true. In
conducting its review, the court must view the record in the light
most favorable to the prevailing party below and give appropriate
deference to how the trier of fact may have evaluated the




                               45
credibility of witnesses, resolved conflicts in the evidence, and
drawn reasonable inferences from the evidence.”
(Conservatorship of O.B. (2020) 9 Cal.5th 989, 1011–1012.)
       Here, the evidence is not merely consistent with the
conclusion that LOP was acting with malice, fraud, gross
negligence or oppressiveness—it is inconsistent with the
conclusion that LOP made a mistake of law or fact, an honest
error of judgment, was overzealous, merely negligent, or suffered
from some other noniniquitous human failing. LOP refused to
rent to Cameron although it knew that it was required to, and
knew that refusing to rent to her would cause her emotional
distress, because by doing so LOP could increase its profits. To
accomplish this goal, LOP represented to Cameron that it had
the right to refuse to rent to her and that she had no recourse
other than to accept the damages in the amount of six months’
rent it provided. As the trial court observed, the evidence showed
that LOP “was not trying to negotiate a compromise of any claim
[Cameron] might have. [LOP] was trying to hood wink
[Cameron] into believing [LOP] had the right to deny [Cameron]
her right to return and that any damages she could recover for
this violation would be limited to $6,649.56.” We conclude that,
viewing the record in the light most favorable to Cameron, “the
record as a whole contains substantial evidence from which a
reasonable fact finder could have found it highly probable” that
LOP acted with malice and fraud. (Conservatorship of O.B.,
supra, 9 Cal.5th at p. 1011.) Specifically, LOP engaged in
despicable conduct with conscious disregard for Cameron’s
emotional health, and intentionally misrepresented, deceived,
and concealed material facts known to it with the intent to
deprive Cameron of her right to return to her apartment. LOP’s




                               46
arguments to the contrary are based on an evaluation of the
evidence in its own favor and/or an imagined standard of review
more favorable to it. We will not afford those arguments further
consideration.

            The Punitive Damages Award Does Not Violate Due
            Process

       LOP argues that the trial court’s award of punitive
damages was unreasonable because there was no evidence that
LOP’s behavior was reprehensible or that punishment was
required for deterrence. LOP further argues that the Legislature
has determined that the reasonable penalty for LOP’s actions is
damages in the amount of six months’ rent.
       “The due process clause of the Fourteenth Amendment to
the United States Constitution places constraints on state court
awards of punitive damages. (See State Farm Mut. Auto. Ins. Co.
v. Campbell (2003) 538 U.S. 408, 416–418 (State Farm); BMW of
North America v. Gore (1996) 517 U.S. 559, 568, (BMW).) [Our
Supreme Court] explained the basis of these constraints: ‘The
imposition of “grossly excessive or arbitrary” awards is
constitutionally prohibited, for due process entitles a tortfeasor to
“‘fair notice not only of the conduct that will subject him to
punishment, but also of the severity of the penalty that a State
may impose.’” [Citation.]’ (Simon v. San Paolo U.S. Holding Co.,
Inc. (2005) 35 Cal.4th 1159, 1171 (Simon).)
       “In State Farm, the high court articulated ‘three
guideposts’ for courts reviewing punitive damages: ‘(1) the degree
of reprehensibility of the defendant’s misconduct; (2) the
disparity between the actual or potential harm suffered by the




                                 47
plaintiff and the punitive damages award; and (3) the difference
between the punitive damages awarded by the [fact finder] and
the civil penalties authorized or imposed in comparable cases.’
(State Farm, supra, 538 U.S. at p. 418; see also BMW, supra, 517
U.S. at p. 575.)” (Roby, supra, 47 Cal.4th at p. 712.)
       “In deciding whether an award of punitive damages is
constitutionally excessive under State Farm and its predecessors,
we are to review the award de novo, making an independent
assessment of the reprehensibility of the defendant’s conduct, the
relationship between the award and the harm done to the
plaintiff, and the relationship between the award and civil
penalties authorized for comparable conduct. [Citations.] This
‘[e]xacting appellate review’ is intended to ensure punitive
damages are the product of the ‘“‘application of law, rather than a
decisionmaker’s caprice.’”’ [Citation.]” (Simon, supra, 35 Cal.4th
at p. 1172, fn. omitted.) “[F]indings of historical fact made in the
trial court are still entitled to the ordinary measure of appellate
deference[, however].” (Ibid.) We accept the underlying facts
found by the jury and the court. (Ibid.)
       “[A] court reviewing [an] award for due process compliance
may consider what level of punishment is necessary to vindicate
the state’s legitimate interests in deterring conduct harmful to
state residents . . .” (Simon, supra, 35 Cal.4th at p. 1185.) Thus,
“the defendant’s financial condition [is] a legitimate consideration
in setting punitive damages. (See State Farm, supra, 538 U.S. at
p. 428 [use of wealth as a factor not ‘“unlawful or
inappropriate”’].)” (Ibid.)




                                48
                   Reprehensibility

       “Of the three guideposts that the high court outlined in
State Farm, supra, 538 U.S. at page 418, the most important is
the degree of reprehensibility of the defendant’s conduct. On this
question, the high court instructed courts to consider whether ‘[1]
the harm caused was physical as opposed to economic; [2] the
tortious conduct evinced an indifference to or a reckless disregard
of the health or safety of others; [3] the target of the conduct had
financial vulnerability; [4] the conduct involved repeated actions
or was an isolated incident; and [5] the harm was the result of
intentional malice, trickery, or deceit, or mere accident.’ (Id. at p.
419.)” (Roby, supra, 47 Cal.4th at p. 713.)
       Here, almost all of the factors indicating reprehensibility
are present. First, LOP’s actions caused Cameron both physical
and economic harm. (See Roby, supra, 47 Cal.4th at p. 713 [harm
to plaintiff “was ‘physical’ in the sense that it affected her
emotional and mental health, rather than being a purely
economic harm”].) Second, LOP’s conduct evinced an indifference
or reckless disregard for Cameron’s health and safety because
LOP was aware that its actions would affect her emotional well-
being. (See Ibid. [conduct evinced an indifference to or a reckless
disregard of the health or safety of others where “it was
objectively reasonable to assume [defendant’s tortious] acts . . .
would affect [the plaintiff’s] emotional well-being”].) Third,
Cameron was financially vulnerable. Cameron testified that the
higher rent and storage costs that she had to pay after LOP
refused to re-rent to her were barely covered by her social
security. Finally, as the trial court found, the harm to Cameron
was the result of malice, trickery, and deceit. The overwhelming




                                 49
weight of the evidence demonstrates that LOP’s actions were
reprehensible.

                  Disparity Between Award and Actual Harm

       LOP does not argue that there is a disparity between the
punitive damages award and the actual harm Cameron suffered,
which is unsurprising as a comparison of compensatory and
punitive damages reveals a multiplier of less than 1, well below
generally accepted ratios. (State Farm, supra, 538 U.S. at p. 425
[ratios of punitive damages of double, triple, and quadruple
compensatory damages, while not binding, are instructive of
appropriate awards].)

                  Comparable Civil Penalties

       We disagree with LOP that LAMC section 151.27,
subdivision (B), is a comparable civil penalty that sets the
reasonable amount of punitive damages in this case. First, the
Legislature created two categories of penalty for refusal to re-
rent, which differ based only upon the time that has passed since
the accommodations were withdrawn from the rental market.
Although a plaintiff is limited to the equivalent of six months’
rent in punitive damages under LAMC section 151.27,
subdivision (B), when a violation has occurred within two and ten
years after withdrawal of the unit from rental use, punitive
damages are not limited by the LAMC or the Ellis Act when the
violation occurred less than two years after the accommodations
are withdrawn pursuant to LAMC section 151.27, subdivision
(A). Here, even if we were to assume Cameron’s recovery under




                               50
LAMC section 151.27, subdivision (A), was barred due to the
statute of limitations (an issue we do not decide), LOP’s conduct
is more closely comparable to the conduct penalized under that
subdivision. The trial court found that LOP re-rented to Henry
in less than two years based on Padgett’s testimony that Henry
lived in all of the units between 2014 and 2019 while construction
was ongoing. Padgett’s testimony constitutes substantial
evidence to support that finding. (Thompson, supra, 6
Cal.App.5th at p. 981 [testimony of a single witness constitutes
substantial evidence].) Accordingly, a punitive damages award of
six months’ rent is not the comparable civil penalty.
       Second, in this case the conduct is not limited to refusing to
rent to a displaced tenant—LOP refused to re-rent to a displaced
elderly tenant, which is conduct that the Legislature has deemed
to be more egregious. The trial court awarded punitive damages
under the Elder Abuse Act, which takes the victim’s age into
account. The statutory penalty imposed under the Ellis Act and
the LAMC section 151.27, subdivision (B), is not a suitable yard
stick for measuring damages where the landlord has refused to
re-rent to an elderly person, whom the Legislature has deemed
more vulnerable than others in the population, and it has been
shown by clear and convincing evidence that the landlord did so
with malice and oppression that is reprehensible. LOP’s due
process right to notice was not violated by imposition of punitive
damages that were appropriate under the Elder Abuse Act.

                  LOP’s Financial Condition

    LOP contends that an award of $250,000 in punitive
damages was not necessary given that its net worth was at most




                                 51
$2.6 million. LOP argues that an award equal to almost 10% of
its net worth is “significantly outside ‘the norm.’” The trial court
never made a finding of LOP’s net worth beyond placing it
between $2.6 and $4.6 million and stating that, in either case, a
punitive damages award of $250,000 was appropriate. In the
statement of decision, the trial court found that $250,000 in
punitive damages was an appropriate amount given the
reprehensibility of LOP’s actions and the fact that it purchased
another apartment building with the $4.6 million in proceeds
realized from its sale of Las Orchidias.
       We agree. “In assessing whether a punitive damages
award is excessive relative to the defendant’s wealth, ‘the key
question . . . is whether the amount of damages “exceeds the level
necessary to properly punish and deter.” [Citations.]’ [Citation.]”
(Bankhead v. ArvinMeritor, Inc. (2012) 205 Cal.App.4th 68, 78
(Bankhead).) “‘Although net worth is the most common measure
of the defendant’s financial condition, it is not the only measure
for determining whether punitive damages are excessive in
relation to that condition. [Citations.]’ [Citation.]” (Id. at p. 79;
see also Rufo v. Simpson (2001) 86 Cal.App.4th 573, 625
[allowing punitive damages award that “technically exceed[ed]”
the wealthy individual defendant’s net worth, because the
evidence showed that the defendant would not be financially
“destroyed by the award”].) “‘Indeed, it is likely that blind
adherence to any one standard [of determining wealth] could
sometimes result in awards which neither deter nor punish or
which deter or punish too much.’ [Citation.]” (Bankhead, supra,
205 Cal.App.4th at p. 79.) “‘“[N]et worth” is subject to easy
manipulation and . . . should not be the only permissible
standard.’ [Citation.]” (Ibid.)




                                 52
        Here, LOP returned four units to the rental market. Two
of the displaced tenants could not be contacted. Both of the other
displaced tenants—Cameron and Boothby—expressed the desire
to return to their homes. In both instances LOP informed the
tenants that it would not rent to them and that they were
entitled to six months’ rent for LOP’s violation. LOP negotiated
with Boothby to forego his rental rights for the sum of $14,000.
In light of the $4.6 million LOP realized for the sale of Las
Orchidias delivered vacant, a punitive damages award of six
months’ rent in this case—less than $7,000—would likely have
little deterrent effect. Regardless, even if we were to simply view
the award in comparison to LOP’s alleged net worth of $2.6
million (an amount which was neither undisputed nor resolved),
an award of approximately 9.7% of that amount is not excessive.
LOP makes no arguments beyond its assertions that the award is
“out of the norm” and that its conduct was not reprehensible. We
have already rejected LOP’s reprehensibility argument. There is
no basis for concluding that the punitive damages award will
place such a burden on LOP as to be beyond what it has the
ability to pay or the amount that is necessary to deter future
misconduct.
        In sum, our independent review leads us to conclude that
all of the relevant factors weigh in Cameron’s favor. The
damages award does not violate LOP’s due process rights and is
not otherwise excessive.

Attorney Fees and Costs

      With respect to attorney fees and costs, LOP argues only
that the award should be reversed because the judgment should




                                53
be reversed. As we do not reverse the judgment, the award of
attorney fees and costs stands.

                        DISPOSITION

     We affirm the trial court’s judgment and orders.
Respondent Erin Cameron is awarded her costs on appeal.




                                        MOOR, J.



We concur:




             RUBIN, P. J.




             KIM, J.




                              54